DETAILED ACTION

				Reasons for Allowance
1. 	The following is an examiner's statement of reasons for allowance:
Claims 1, 2, 4 – 8, 10 – 16, 18 - 25 are allowable over the reference of record because none of these references disclose or can be combined to yield the claimed invention such as the semi conductive layer fully wraps around a portion of the gate that is located in the hole, the semiconductive layer including a cylindrical interior surface and a cylindrical exterior surface, wherein the first conductor material layer, the second conductor material layer, and the gate are made of a same metal material as recited in claim 1, the semiconductor layer includes an curved interior surface facing a trench gate located in the hole and curved exterior surface facing the sidewall of the hole, wherein the first conductor material layer, the second conductor material layer, and the trench gate are made of a same metal material as recited in claim 11, the semiconductor layer fully wraps around a portion of the trench gate, wherein the first conductor material layer, the second conductor material layer, and the trench gate are made of a same metal material as recited in claim 16, said semiconductor layer fully wraps around a portion of the gate structure wherein the first conductor material layer, the second conductor material layer, and the gate are made of a same metal material as recited in claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled ""Comments on Statement of Reasons for Allowance.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571) 272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAN N TRAN/
Primary Examiner, Art Unit 2826